Citation Nr: 0600319	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-29 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the lower extremities (claimed as bilateral peripheral 
neuropathy, below the knee amputation (left); and amputated 
toes (right foot)), due to exposure to extreme cold.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claim seeking 
entitlement to service connection for residuals of a cold 
injury.  

In a March 2005 statement, the veteran withdrew his request 
for a hearing.  
38 C.F.R. § 20.704 (2005). 


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  There is competent medical evidence that the veteran's 
bilateral peripheral neuropathy, below the knee amputation 
(left), and amputated toes on the right foot are related to 
exposure to the cold during service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, bilateral peripheral neuropathy, below the knee 
amputation (left), and amputated toes on the right foot were 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to service 
connection for residuals of cold injury, the Board finds that 
VA has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  



Analysis

The Board observes that the veteran's claim rests primarily 
on the assertion that he served in the Korea War and has 
lower extremity disabilities due to exposure to extreme cold 
while in the service.

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303 (2005).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F. 3d 1039, 
1042 (Fed. Cir. 1994) (proof of direct service connection 
entails proof that exposure during service caused the malady 
that appears many years later).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether evidence submitted by a claimant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

A review of the veteran's military personnel file confirms 
that the veteran was a parachutist during the Korean War.  
His combat record shows that he served in the Korean War from 
September 1950 to July 1951 and was among the combat troops 
stationed at the Chosin Reservoir during the winter of 
1950/1951.

Military records show that the veteran was exposed to severe 
cold weather in Korea.  In February 1951, service medical 
records reveal that the veteran was examined for possible 
pneumonia and diagnosed with influenza.  In September 1951, 
the veteran's left toes were examined and showed no bony 
disease present.  In the medical history portion of his March 
1952 separation examination, the veteran complained of cramps 
in both legs.

During a VA examination in February 2003, the examiner opined 
the claimed cold injuries that the veteran suffered in Korea 
were only a "temporary distress" and there was no evidence 
that any permanent damage was the result of the cold 
exposure.  The examiner opined that the claimed disabilities 
were due to his diabetes.  In an April 2003 addendum to a 
January 2003 opinion, the veteran's treating VA physician 
stated that it is "more likely than not that the exposure to 
cold temperature in Korea caused the veteran to sustain long 
lasting damage to his peripheral circulation which led to 
increasing the risk of diabetic vascular complications (i.e. 
neuropathy, ulceration, loss of right toes one by one, and 
below the knee amputation)."

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  38 U.S.C.A. § 5107(b) (West 2002).  Thus, to deny 
a claim on the merits, the preponderance of the evidence must 
be against the claim.  As noted above, the reasonable doubt 
doctrine is for consideration when deciding whether the 
veteran was exposed to cold injury in service.  Resolving 
such doubt in the veteran's favor, the Board concludes that 
residuals of in-service cold injury have been established.  
Neither the February 2003 VA examination nor the veteran's 
treating VA physician had access to the veteran's service 
personnel and medical records.  But the service personnel and 
medical records support the veteran's allegation that he was 
present at the Chosin Reservoir during the extremely cold 
winter of 1950/1951.  Moreover, they show that he was treated 
for what was thought to be pneumonia in February 1951 and 
complained of leg cramps upon discharge.  Thus, the Board 
concludes that the veteran's service records support the 
April 2003 opinion of the veteran's treating physician.  
Resolving reasonable doubt in the veteran's favor as to this 
matter, the Board concludes that the requirements for a grant 
of service connection for residuals of cold injury have been 
met.


ORDER

Service connection for frostbite of the lower extremities 
(claimed as bilateral peripheral neuropathy, below the knee 
amputation (left); and amputated toes (right foot)) due to 
exposure to extreme cold, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


